STRINGER, Judge.
Daniel Parkyn appeals an order of commitment as a sexually violent predator pursuant to the statute commonly known as the Jimmy Ryce Act, sections 394.910-.931, Florida Statutes (1999). The majority of the issues raised by Parkyn have been recently addressed and rejected by this court in Cartwright v. State (In re Commitment of Cartwright), 870 So.2d 152, 2004 WL 86180 (Fla. 2d DCA Jan.21, 2004). We affirm all remaining issues without comment.
As we did in Cartwright, we certify the following question to the Florida Supreme Court as one of great public importance.
MAY AN INDIVIDUAL BE COMMITTED UNDER THE JIMMY RYCE ACT IN THE ABSENCE OF A JURY INSTRUCTION THAT THE STATE MUST PROVE THAT THE INDIVIDUAL HAS SERIOUS DIFFICULTY IN CONTROLLING HIS OR HER DANGEROUS BEHAVIOR?
Affirmed; question certified.
COVINGTON and KELLY, JJ., Concur.